COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Gregory Goodnight v. The State of Texas
Appellate case number:      01-22-00469-CR
Trial court case number:    19-CR-1951
Trial court:                212th District Court of Galveston County
       Appellant, Gregory Goodnight, with an agreed punishment recommendation from
the State, pleaded guilty to the felony offense of fraudulent securing of document
execution. See TEX. PENAL CODE ANN. § 32.46(b)(7). In accordance with the plea
agreement, the trial court, on November 29, 2021, assessed appellant’s punishment at
confinement for twelve years and ordered appellant to pay restitution in the amount of
$347,121.68. On May 24, 2022, appellant filed a pro se notice of appeal.
       On October 6, 2022, the Court dismissed the appeal for lack of jurisdiction. See
Goodnight v. State, No. 01-22-00469-CV, 2022 WL 5226199, at *1–2 (Tex. App.—
Houston [1st Dist.] Oct. 6, 2022, no pet. h.) (mem. op., not designated for publication).
The Court concluded that it lacked jurisdiction over the appeal because appellant failed to
timely file a notice of appeal. Id.; see also Slaton v. State, 981 S.W.2d 208, 210 (Tex.
Crim. App. 1998) (absent timely filed notice of appeal, appellate court lacks jurisdiction to
address merits of appeal and can take no action other than to dismiss appeal). Further, the
Court lacked jurisdiction over the appeal because appellant voluntarily pleaded guilty to
the charged offense. See TEX. CODE CRIM. PROC. ANN. art. 44.02; TEX. R. APP. P.
25.2(a)(2) (in plea-bargain case, defendant may only appeal those matters raised by written
motion filed and ruled on before trial or after getting trial court’s permission to appeal).
        On October 13, 2022, appellant filed a “Motion for Pro Se Access to the Appellate
Record.” In his motion, appellant requests that the Court “order the Clerk of this Court to
transmit a copy of the appellate record to appellant.” Appellant’s motion for pro se access
to the appellate record is granted. The trial court clerk is directed to provide a copy of the
clerk’s record, filed with the Clerk of this Court on July 12, 2022, to appellant within ten
days of the date of this order, at no cost to appellant. The court reporter for the 212th
District Court of Galveston County is further directed to provide a copy of the reporter’s
record, filed with the Clerk of this Court on July 5, 2022, to appellant within ten days of
the date of this order, at no cost to appellant.
      The appellate record shall be delivered to appellant at the address provided on his
motion for access to the appellate record:
       Gregory Goodnight
       TDCJ # 02375846
       Estelle Unit
       264 F.M. 3478
       Huntsville, Texas 77320
       The trial court clerk and court reporter shall further certify to this Court, within
fourteen days of the date of this order, the date of delivery of the appellate record to
appellant.
       It is so ORDERED.

Judge’s signature: ___/s/ Amparo Guerra____________________________________
                    Acting individually  Acting for the Court

Date: ___October 25, 2022_____